Citation Nr: 1711338	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  09-44 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for hearing loss for disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1963 to January 1966.

This matter comes before the board of Veterans' Appeals (Board) on appeal from 2007 and 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.

In February 2013, The Veteran testified at a hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

The Board acknowledges that the issue of entitlement to a total disability based upon individual unemployability (TDIU) has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that Veteran requested a hearing on that issue and the AOJ is still taking action.  As such, the Board will not accept jurisdiction of that issue at this time.

This matter was previously before the Board in June 2013 and was remanded for further development. The matter was remanded again in March 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim was most recently remanded to obtain a medical opinion as to whether the Veteran's preexisting hearing loss was aggravated in service.  A March 2013 positive opinion from a private provider was considered inadequate because it did not address the hearing defect noted at enlistment.  An August 2013 VA examination was also considered inadequate because it was based on the Veteran's report of no noise exposure after service, which the Board found not credible.  

The medical opinion provided in the July 2016 VA examination is inadequate.  The examiner stated that the Veteran's entrance and separation audiograms both indicate hearing within normal limits. As specifically noted in the prior remand, this is not correct. The Veteran's entrance exam report from January 1963 has the notation "Defective Hearing" in the summary of defects and diagnoses section.  The examiner also noted that the Veteran's history was negative for post-service noise exposure.  Again, the Board remand detailed that the Veteran apparently did have post-service noise exposure.  

The Board notes that the most recent examiner observed that there was no significant threshold shift during service.  There is a question as to the validity of the test results in service.  The Veteran testified during his February 2013 hearing that during his separation examination, a medical staff member informed him that the audiological testing equipment was inoperative. As a result, the medical section staff informed the Veteran that they would use the same hearing test results that the Veteran had during his entrance examination. A review of the entrance and separation examination records reflects identical entries for the tested audiological frequencies. 

The issue is whether the Veteran's hearing loss was aggravated (increased) during service.  Given the question regarding the validity of testing at separation, the examiner's mistaken premise that hearing was normal at enlistment and the various findings regarding post-service noise exposure, the Board finds that another examination is necessary. Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination to determine whether his pre-existing hearing loss was aggravated during service.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated testing should be conducted.   

During the examination, the examiner should (a) elicit a complete history from the Veteran regarding his hearing loss, including the Veteran's assertion that his separation audiological test results were copied from his entrance exam and that his separation medical exam report is not an accurate reflection of what his actual hearing ability was at the time of separation; and (b) obtain a complete history of post-service noise exposure, to include turkey hunting and working on cranes.

The examiner should also consider, and discuss as necessary, the following: (a) that defective hearing was noted at enlistment and (b) that the Veteran had normal hearing on a post-service 1970 Reserve examination and (c) any history of post-service noise exposure.

Based on the examination and review of the record, the examiner must answer the following:  Is it at least as likely as not that the Veteran's preexisting hearing loss was chronically worsened (increased in severity) during active service. 

Audiological test results in service department records date prior to January 1, 1967 used American Standards Association (ASA) units.  Test results are converted to International Standards Organization-American National Standards Institute (ISO-ANSI) units.  Thus, the examiner should consider the Veteran's 1963 and 1966 audiology results, when properly converted are as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
25
30
--
5
LEFT
35
25
35
--
30

The Veteran's post service 1970 audiology results, which should not be converted, are as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
--
0
LEFT
101
10
25
--
20

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

 2.  Thereafter, readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


